DETAILED ACTION
Allowable Subject Matter
Claims 21-40 are allowed in view of the cited prior art of record. 
The closest cited prior art of record, Khanwalkar et al. (US 10091312) disclosed a concept of resolving probabilistic device identifiers to device profiles, in which device identifiers may be analyzed according to a matching algorithm to determine a device identifier associated with the device (col. 7, lines 44-67).  However Khanwalkar disclosed the ID resolution system merely uses available identifiers, such identifiers including IP addresses (Khanwalkar, col. 3, lines 15-25).  As such, Khanwalkar did not explicitly disclose accessing, by a computing device, a first Internet Protocol (IP) address that encodes first attributes of a first profile, wherein the first profile is descriptive of a person; accessing, by the computing device, a second IP address that encodes second attributes of a second profile, wherein the second profile is descriptive of another person or a place, as claimed, nor did Khanwalkar disclose the recited comparing, by the computing device, the first IP address and the second IP address using a network layer communication function; determining, by the computing device, that a result of the comparing satisfies a threshold condition; and based on the result of the comparing satisfying the threshold condition, outputting an indication of a match between the first profile and the second profile, as claimed.
Claims 21-40 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/           Primary Examiner, Art Unit 2419